

117 HR 1359 IH: Members of Congress Pension Opt Out Clarification Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1359IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Massie introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo allow Members of Congress to opt out of the Federal Employees Retirement System, and allow Members who opt out of the Federal Employees Retirement System to continue to participate in the Thrift Savings Plan.1.Short titleThis Act may be cited as the Members of Congress Pension Opt Out Clarification Act.2.Making FERS optional for Members(a)In general(1)AmendmentSection 8401(20) of title 5, United States Code, is amended by striking , and who (in the case and all that follows through 2004.(2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to an individual who first serves as a Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, on or after the date of enactment of this Act.(b)Continued participation in TSP(1)AmendmentSection 8401(20) of title 5, United States Code, as amended by subsection (a), is further amended—(A)by striking term Member has and inserting the following:term Member— (A)has;(B)by inserting , subject to subparagraph (B), after except that;(C)by adding and after the semicolon at the end; and(D)by adding at the end the following:(B)for purposes of subchapter III, has the same meaning as provided in section 2106, without regard to whether the individual elects not to participate in the Federal Employees’ Retirement System;.(2)Conforming amendment to TSPSection 8431(a) of title 5, United States Code, is amended by inserting except as provided in section 8401(20)(B), after subchapter,.(3)ApplicabilityThe amendments made by this subsection shall apply with respect to an individual who makes an election described in section 8401(20) of title 5, United States Code, not to participate in the Federal Employees' Retirement System before, on, or after the date of enactment of this Act.